THE THIRTEENTH COURT OF APPEALS

                                   13-20-00243-CV


                              City of Port Aransas, Texas
                                            v.
The Port of Corpus Christi Authority of Nueces County, Texas, and Sam Esquivel, in his
   Official Capacity as Director of Real Estate Services of the Port of Corpus Christi
                           Authority of Nueces County, Texas


                                   On Appeal from the
                     117th District Court of Nueces County, Texas
                          Trial Cause No. 2019-DCV-6221-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

September 24, 2020